


110 HCON 387 IH: Expressing the sense of Congress that the

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 387
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Tancredo (for
			 himself and Mr. Chabot) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  United States should sever diplomatic relations with Zimbabwe until such time
		  as the President determines that Zimbabwe meets requirements relating to
		  democratic, free and fair elections, basic civil liberties and human rights,
		  and certain other requirements.
	
	
		That it is the sense of Congress that the
			 United States should sever diplomatic relations with Zimbabwe until such time
			 as the President determines that—
			(1)Zimbabwe is
			 governed at the national and local levels by governments that are
			 democratically elected from free and fair elections conducted under the
			 supervision of internationally recognized observers and in which—
				(A)opposition parties
			 are permitted ample time to organize and campaign for such elections; and
				(B)all candidates are
			 permitted access to the media;
				(2)the Zimbabwean
			 Government is showing respect for the basic civil liberties and human rights of
			 the citizens of Zimbabwe;
			(3)Zimbabwe has
			 adopted a market-oriented economic system based on the right to own and enjoy
			 property without regard to race or political affiliation;
			(4)the Zimbabwean
			 Government has put in place a mechanism to ensure regular free and fair
			 elections;
			(5)the Zimbabwean
			 Government has established an independent judiciary; and
			(6)Zimbabwe’s current
			 dictator, Robert Mugabe, is no longer part of the Zimbabwean Government in any
			 capacity.
			
